Proceeding dismissed. Respondent claims the right to withhold the sum of $100 from plaintiff in the foreclosure action because said plaintiff refuses to abide by the terms of a lease made by respondent, as receiver, with a tenant, and by which lease respondent claims said plaintiff was to be bound under a settlement of the foreclosure action. The controversy should be determined in a summary proceeding in the foreclosure suit or by separate action as the parties may be advised. The respondent seems to be acting in good faith. Present — Lazansky, P. J., Hagarty, Davis, Johnston and Adel, JJ.